DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
\
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed applications, JP Application No. 2016/189443 filed 09/28/2016, PCT/JP/2017/022808 filed on 06/21/2017 and US Application No. 16/295,344 filed on 03/07/2019 (also patented; US Patent No. 11057863), fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Such claims and claim limitations are:  
“a detection unit for periodically performing a measurement to detect a signal used to discovery a cell to be connected when the terminal device establishes a connection with the any of the one or more base station devices. wherein each of the one or more base station devices, wherein each of the one or more base stations devices forms one or more cells” recited in claim 1 (similarly recited in claim 4).
Accordingly, claims 1 and 4 are not entitled to the benefits of the above-mentioned prior-filed applications.
Claims 2-3 and 5-7 are not entitled to the benefits of the above-mentioned prior-filed applications since they are directly or indirectly dependent upon claims 1 and 4, as set forth above. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1)  and MPEP § 608.01(o). 
Claim 1 recites, “a detection unit for periodically performing a measurement to detect a signal used to discovery a cell to be connected when the terminal device establishes a connection with the any of the one or more base station devices, wherein each of the one or more base stations devices forms one or more cells” (lines 22-25). However, the specification fails to disclose any features regarding the above-mentioned limitations
Appropriate correction is required.

Claim Objections
Claims 1-7 are objected to because of the following informality:  
Claim 1 recites, “in a state” (line 6). It is suggested to replace it with “in a first state”, so that it is distinguished over “a connected state” and “an idle state” (lines 6-7). For consistency, it is suggested to replace “in the state” (last line) with “in the first state”. Claim 4 is objected to at least based on a similar rational applied to claim 1. 
Claim 1 recites, “... establishes a connection with ...” (lines 23-24). It is suggested to replace it with “... establishes the connection with ...” for clarity. Claim 4 is objected to at least based on a similar rational applied to claim 1. 
Claims 2-3 and 5-7 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of Moriwaki et al (US Patent No. 11057863) in view of Islam et al (US Publication No. 2018/0138962). Note that Islam claims priority of US Provisional Application No. 62/322,168 (hereinafter, “Islam (US Prov.)”) filed on 04/13/2016
It is noted that the applicant filing of Moriwaki et al (US Patent No.11057863) is voluntary and not the direct, unmodified result of restriction requirement under U.S.C. 121 (i.e., without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.

Regarding claim 1, although Moriwaki discloses, a terminal device that can be connected to one or more base station devices that each form one or more beams [see, claim 1; column 14, lines 66-66], the terminal device comprising: 
at least one processor [see, claim 1; column 14, line 7]; and 
at least one memory storing instructions that, when executed by the at least one processor, cause the at least one processor to function as [see, claim 1; column 15, lines 1-3]: 
a monitoring unit for monitoring, in a state, between a connected state and an idle state, in which a resource radio control (RRC) is not established but the terminal device can send a certain signal to any one of the one or more base station devices, a connection target beam to be used when the terminal device establishes a connection with the any of the one or more base station devices [see, claim 1; column 15, lines 4-11]; 
a reporting unit for reporting, information regarding the connection target beam to the any one of the one or more base station devices that forms the connection target beam in response to determining that [see, claim 1; column 15, lines 12-15]: 
the connection target beam has transitioned from one of the one or more beams to another beam of the one or more beams; and a condition received from at least one of the one or more base station devices is satisfied [see, claim 1; column 15, lines 16-20]; 
a receiving unit for receiving, from the at least one of the one or more base station devices, the condition under which the reporting unit reports the information regarding the connection target beam [see, claim 1; column 15, lines 27-30], and 
wherein each of the one or more base station devices forms one or more cells, and wherein the condition includes that the terminal device is in the state [see, claim 1; column 15, lines 41-42], 
Moriwaki does not explicitly teach, a detection unit for periodically performing a measurement to detect a signal used to discovery a cell to be connected when the terminal device establishes a connection with the any of the one or more base station devices.
However, Islam discloses, a detection unit for periodically performing a measurement [FIG. 2B; ¶0014, diagram of FIG. 2B is an LTE example of a DL frame structure; note that the DL frame structure including the SSCH is periodically repeated, which requires the UE periodically performing signal detections/measurements on the SSCH] to detect a signal used 
used to discover a cell to be connected when the terminal device establishes a connection with the any of the one or more base station devices [FIG. 2B; ¶0055 and 0060, RX receiver 354 for receiving secondary synchronization channel (SSCH) (i.e., a signal) used by UE to determine a physical layer cell identity group number (i.e., discover a cell to be connected) when the UE establishes a connection with a base station; note that the SSCH can be received/detected when a connection between the UE and the base station is established], wherein each of the one or more base stations devices forms one or more cells [FIG. 2B; ¶0055 and 0060, note that every base station forms at least one cell] (see, Islam (US Prov.), page 9-10). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Moriwaki with the teachings of Islam since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 2, Moriwaki discloses, wherein the reporting unit reports the information regarding the connection target beam without transitioning to the connected state [see, claim 2].  

Regarding claim 3, Moriwaki discloses,  
wherein each of the one or more base station devices includes one or more devices each capable of forming the one or more beams by controlling a physical layer [see, claim 3], and 
the reporting unit reports the information regarding the connection target beam when one device of the one or more devices that forms the connection target beam before the connection target beam has transitioned differs from another device of the one or more devices that forms the connection target beam after the connection target beam has transitioned [see, claim 3].  

Regarding claim 4, claim 4 is merely different from claim 1 in that it recites claimed features from the perspective of a network device, but recites similar features to claim 1 without adding further patentable feature. Thus, claim 4 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 5, Moriwaki discloses, wherein the network device is a node of a core network, the node being connected to each of the one or more base station devices [see, claim 5].

Regarding claim 6, Moriwaki discloses, wherein, out of a first device and a second device that are included in each of the one or more base station devices, the network device is the second device, the first device controlling layers that are lower than a radio resource control (RRC) layer and that include a physical layer [see, claim 6], and 
the second device controlling layers that are higher than the layers controlled by the first device and that include the RRC layer [see, claim 6].  

Regarding claim 7, Moriwaki discloses, wherein, out of a first device and a second device that are included in each of the one or more base station devices, the network device is the first device, the first device controlling layers that are lower than a radio resource control (RRC) layer and that include a physical layer, and the second device controlling layers that are higher than the layers controlled by the first device and that include the RRC layer [see, claim 7].  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “a detection unit for periodically performing a measurement to detect a signal used to discovery a cell to be connected when the terminal device establishes a connection with the any of the one or more base station devices, wherein each of the one or more base stations devices forms one or more cells” (lines 22-25). It is unclear in what relationship “a cell” is associated with “one or more cells”. For the sake of examination purpose only, it is interpreted as best understood.
Claim 4 recites, “a signaling unit for periodically transmitting a signal used by the terminal device to discover one of one or more cells formed by the base station device to
be connected when the terminal device establishes a connection with the base station  devices” (lines 2-5 of page 29). It is unclear in what relationship “the base station device” and “the base station devices” are associated with each other, or associated with “one or more base station devices“ (lines 1-2). For the sake of examination purpose only, it is interpreted as best understood.
Claims 2-3 and 5-7 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al (US Publication No. 2018/0138962) in view of Chen’978 et al (US Publication No. 2014/0022978). Note that Islam claims priority of US Provisional Application No. 62/322,168 (hereinafter, “Islam (US Prov.)”) filed on 04/13/2016.

Regarding claim 1, Islam teaches, a terminal device [FIGS. 5A-5F, user equipment (UE) 502] that can be connected to one or more base station devices [FIGS. 5A-5F, can be connected to base station 504] that each form one or more beams [FIG. 9 and ¶0133, transmits a first set of beams at 902], the terminal device [FIGS. 5A-5F, UE 502] ] (see, Islam (US Prov.), pages 5, 10-12 and 25-26) comprising: 
	at least one processor [FIGS. 3 and 5A-5F; ¶0061, controller/processor 359]; and 
at least one memory storing instructions that, when executed by the at least one
processor, cause the at least one processor to function [FIGS. 3 and 5A-5F; ¶0061, memory 360 storing program codes; note that every (cellular) user equipment contain a processor and a memory storing program codes, when executed by the processor, cause the processor to perform actions] (see, Islam (US Prov.), pages 12-13) as:	
a monitoring unit for monitoring [FIGS. 3 and 5A-5F; ¶0060, a combined system of RX processor 356 and RX receiver 354 for monitoring], in a state between a connected state and an idle state, in which a resource radio control (RRC) connection is not established but the terminal device can send a certain signal to any of the one or more base station devices [¶0105, “the UE 502 may be configured to transmit the request 570 as a RACH sequence in a symbol 0 and 1 of the RACH subframe 600 if the selected beam index (e.g., the beam 523) corresponds to one of beams A-D 521, 523, 525, 527”; note that the UE is in a state before a random access sequence (RACH sequence) is transmitted (random access sequence is transmitted for UE to establish a connection to base station, thus the state is where the RRC connection is not established) but the state is where the UE can transmit the request 570 (i.e., certain signal) which is not an idle state], a connection target beam to be used when the terminal device establishes a connection with any of the one or more base station devices [FIGS. 5A-5F, ¶0103-0105, a set of beams including the beam 523 (i.e., connection target beam) to be used when UE 502 establishes a connection with base station 504; note that the UE transmits the request 570 including information about the beam 523, and the beam 523 is used when the UE establishes a connection with the base station] (see, Islam (US Prov.), pages 5, 10-12, 20 and 25-26);  
a reporting unit for reporting [FIGS. 3 and 5A-5F; ¶0060, a combined system of TX processor 368 and TX transmitter 354 for transmitting], information regarding the connection target beam [FIGS. 5A-5F and 9; ¶0097 and 0105, transmitting/reporting the request 570 including information about beam 523 (i.e., information regarding connection target beam) using PUCCH] to the any one of base station devices that forms the connection target beam [FIGS. 5A-5F and ¶0103-0105, to base station 504 that transmits/forms (note that transmitting a beam requires forming the beam) the beam 523] (see, Islam (US Prov.), pages 5, 10-12, 20 and 25-26) in response to determining that:
the connection target beam has transitioned from one of the one or more beams to another beam of the one or more beams [FIGS. 5A-5F; ¶0103-0105, based on the connect target beam has transitioned from beam 525 to beam 523] (see, Islam (US Prov.), pages 5, 10-12, 20 and 25-26); and
a condition received from at least one of the one or more base station devices is satisfied ¶0103-0105, using the one resource/PUCCH (i.e., condition) received from the base station; note that transmitting the request 570 including information about beam 523 (i.e., information regarding connection target beam) requires determining the one resource/PUCCH (i.e., condition) under which the request 570 is transmitted, and thus the request 570 is transmitted in the one resource/PUCCH (i.e., one resource/PUCCH/condition is satisfied)] (see, Islam (US Prov.), pages 5, 10-12, 20 and 25-26);
a receiving unit for receiving [FIGS. 3 and 5A-5F; ¶0060, RX receiver 354 for receiving], from at least one of the one or more station devices [FIGS. 5A-5F, from base station 504], a condition under which the reporting unit reports the information regarding the connection target beam [¶0097 and 0105, at least one resource/PUCCH (i.e., condition) under which the request 570 including information about beam 523 (i.e., information regarding connection target beam) is transmitted/reported to base station 504] (see, Islam (US Prov.), pages 5, 10-12 and 18-19), and 
a detection unit for periodically performing a measurement [FIG. 2B; ¶0014, diagram of FIG. 2B is an LTE example of a DL frame structure; note that the DL frame structure including the SSCH is periodically repeated, which requires the UE periodically performing signal detections/measurements on the SSCH] to detect a signal used 
used to discover a cell to be connected when the terminal device establishes a connection with the any of the one or more base station devices [FIG. 2B; ¶0055 and 0060, RX receiver 354 for receiving secondary synchronization channel (SSCH) (i.e., a signal) used by UE to determine a physical layer cell identity group number (i.e., discover a cell to be connected) when the UE establishes a connection with a base station; note that the SSCH can be received/detected when a connection between the UE and the base station is established], wherein each of the one or more base stations devices forms one or more cells [FIG. 2B; ¶0055 and 0060, note that every base station forms at least one cell] (see, Islam (US Prov.), page 9-10). 
	Although Islam teaches, “a reporting unit for reporting, information regarding the connection target beam to the any one of base station devices that forms the connection target beam in response to determining that: ... a condition received from at least one of the one or more base station devices is satisfied” and “a receiving unit for receiving, from at least one of the one or more station devices, a condition under which the reporting unit reports the information regarding the connection target beam” as set forth above, Islam does not explicitly teach (see, emphasis), wherein the condition includes that the terminal device is in the state.
	However, Chen’978 teaches, wherein the condition includes that the terminal device is in the state [FIG. 7; ¶0095, reconfiguration message comprising a target state designated by RNC for the terminal includes that the terminal is to be in the RRC target state; note that the reconfiguration message comprising the target state/condition is received by RNC/network device].  	 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Islam with the teachings of Chen’978 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 2, Islam in view of Chen’978 teaches, all the limitations of claim 1 as set forth above, and Islam further teaches, wherein the reporting unit [FIGS. 3 and 5A-5F; ¶0060, a combined system of TX processor 368 and TX transmitter 354] reports the information regarding the connection target beam [FIGS. 5A-5F and 9; ¶0134 and 0135, transmits beam index (i.e., information) regarding beam 523 (i.e., connection target beam)], without transitioning to a connected state [¶0105, before a random access sequence (RACH sequence) is transmitted to transitioning to a connection state; note that random access sequence is transmitted for UE to establish a connection to base station].  

Regarding claim 4, Islam teaches, a network device [FIGS. 3 and 5A-5F; ¶0058-0059, a combined system of controller/processor 375 and Rx processor 370/receiver 318] in a network [FIG. 1 and ¶0041, in a network 100] that includes one or more base station devices [FIGS. 1, 3, and 5A-5F; ¶0041, includes base stations 102/310/504] that each form one or more beams [FIG. 9 and ¶0133, transmits a first set of beams at 902], the network device [FIGS. 3 and 5A-5F; ¶0005-0059, a combined system of controller/processor 375 and Rx processor 370/receiver 318] (see, Islam (US Prov.), pages 5, 10-12 and 25-26) comprising: 
at least one processor [FIGS. 3 and 5A-5F; ¶0065, controller/processor 375]; and 
at least one memory storing instructions that, when executed by the at least one
processor, cause the at least one processor to function [FIGS. 3 and 5A-5F; ¶0065, memory 376 storing program codes; note that every base station contain a processor and a memory storing program codes, when executed by the processor, cause the processor to perform actions] (see, Islam (US Prov.), page 13). 
Claim 4 is merely different from claim 1 in that it recites claimed features from the perspective of a network device, but recites similar features to claim 1 without adding further patentable feature. Thus, claim 4 is rejected at least based on a similar rational applied to claim 1.

Claim 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al (US Publication No. 2018/0138962) in view of Chen’978 et al (US Publication No. 20140022978) further in view of Chen’686 (US Publication No. 2019/0319686). Note that Islam claims priority of US Provisional Application No. 62/322,168 (hereinafter, “Islam (US Prov.)”) filed on 04/13/2016 and Chen’686 claims priority of US Provisional Application No. 62/364,478 (hereinafter, “Chen (US Prov.)”) filed on 07/20/2016.

Regarding claim 3, Although Islam in view of Chen’978 teaches, all the limitations of claim 1 as set forth above, and Islam further teaches, wherein each of the one or more base station devices [FIGS. 3 and 5A-5F, base station 310/504] includes one or more devices [FIG. 3 and ¶0059, a combined system of TX processor 316, transmitter 320 and antenna 320] each capable of forming one or more beams [FIGS. 5A-5F and ¶0084 and 0085, transmitting eight beams (i.e., one or more beams)] by controlling a physical layer [¶0059, by implementing layer 1 (i.e., physical layer) functionality], and the reporting unit [FIGS. 3 and 5A-5F; ¶0060, a combined system of TX processor 368 and TX transmitter 354] reports the information regarding the connection target beam [FIGS. 5A-5F and 9; ¶0134 and 0135, transmits beam index (i.e., information) regarding beam 523 (i.e., connection target beam)] when a connection target beam before a transition differs a connection target beam after the transition [¶0094, when beam 525 (i.e., connection target beam before a transition differs beam 523 (connection target beam after the transition] (see, Islam (US Prov.), pages 5, 10-12, 17-19 and 25-26),   
	Islam in view of Chen’978 does not explicitly teach, when a device that forms the connection target beam before a transition differs from a device that forms the connection target beam after the transition. 
	However, Chen’686 teaches, when a device [FIG. 29 and ¶0218, TRP2] that forms the connection target beam before a transition [FIG. 29 and ¶0218, forms a beam transmitted from TRP2] differs [FIG. 29 and ¶0218, note that TRP2 (i.e., device that forms the connection target beam before a transition) differs from TRP3 (i.e., device that forms the connection target beam after the transition)] from a device [FIG. 29 and ¶0218, a beam transmitted from TRP3] that forms the connection target beam after the transition [FIG. 29 and ¶0218, forms a beam transmitted from TRP2] (see, Chen (US Prov.), pages 35 and 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Islam in view of Chen’978 to provide features, when a device that forms the connection target beam before a transition differs from a device that forms the connection target beam after the transition as taught by Chen’686 to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Islam with the enhanced capability of allowing a user equipment to dynamically adapt to various mobility situations [¶0218 of Chen’686]. 

Regarding claim 5, Islam in view of Chen’978 and Chen’686 teaches, all the limitations of claim 4 as set forth above, and Islam further teaches, a network device [FIGS. 3 and 5A-5F; ¶0058 and 0059, a combined system of controller/processor 375 and Rx processor 370/receiver 318] is a node being connected to each of the one or more base station devices [FIGS. 1, 3 and 5A-5F; ¶0041, being connected to base station 102/310/504] (see, Islam (US Prov.), pages 5 and 10-12). Islam in view of Chen’978 does not explicitly teach, a node of a “core network” being connected to each of one or more base station devices. 
	However, Chen’686 teaches, a node of a core network being connected to each of one or more base station devices [FIG. 5 and ¶0130, a node 162 of core network 107 being connected to each of base stations 140a to 140c] (see, Chen (US Prov.), page 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Islam in view of Chen’978 to include a node of a core network being connected to each of base stations as taught by Chen’686 to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Islam with the enhanced capability of allowing a user equipment to dynamically adapt to various mobility situations [¶0168 and 0218 of Chen’686]. 

Regarding claim 6, Islam in view of Chen’978 and Chen’686 teaches, all the limitations of claim 4 as set forth above, and Islam further teaches, out of a first device [FIGS. 3 and 5A-5F; ¶0058-0059, TX processor 316] and a second device [FIGS. 3 and 5A-5F; ¶0058-0059, a combined system of controller/processor 375 and Rx processor 370/receiver 318] that are included in each of the one or more base station devices [FIGS. 3 and 5A-5F; ¶0058-0059, included in base station 310/504], the network device [FIGS. 3 and 5A-5F; ¶0058-0059, a combined system of controller/processor 375 and Rx processor 370/receiver 318] is the second device [FIGS. 3 and 5A-5F; ¶0058-0059, is a combined system of controller/processor 375 and Rx processor 370/receiver 318], the first device [FIGS. 3 and 5A-5F; ¶0058-0059, TX processor 316] controlling layers that are lower than a radio resource control (RRC) layer and that include a physical layer [FIG. 3; ¶0058-0059, “Tx processor 316” implements layer 1 functionality lower than RRC layer and includes a physical layer], and the second device [FIGS. 3 and 5A-5F; ¶0058-0059, a combined system of “controller/processor 375” and Rx processor 370/receiver 318] controlling layers that are higher than the layers controlled by the first device and that include the RRC layer [FIG. 3; ¶0058-0059, “controller/processor 375” implements layer 3 functionality higher than layer 1 and includes RRC layer] (see, Islam (US Prov.), pages 5 and 10-13).

Regarding claim 7, Islam in view of Chen’978 and Chen’686 teaches, all the limitations of claim 4 as set forth above, and Islam further teaches, wherein out of a first device [FIGS. 3 and 5A-5F; ¶0058-0059, a combined system of controller/processor 375 and Rx processor 370/receiver 318] and a second device [FIGS. 3 and 5A-5F; ¶0058-0059 and 0065, a combined system of controller/processor 375 and memory 376] that are included in each of the one or more base station devices [FIGS. 3 and 5A-5F; ¶0058-0059, included in base station 310/504], the network device [FIGS. 3 and 5A-5F; ¶0058-0059, a combined system of controller/processor 375 and Rx processor 370/receiver 318] is the first device [FIGS. 3 and 5A-5F; ¶0058-0059, is a combined system of controller/processor 375 and Rx processor 370/receiver 318], the first device [FIGS. 3 and 5A-5F; ¶0058-0059, a combined system of controller/processor 375 and “Rx processor 370/receiver 318”] controlling layers that are lower than a radio resource control (RRC) layer and that include a physical layer [FIG. 3; ¶0058-0059, “Rx processor 370/receiver 318” implements layer 1 functionality lower than RRC layer and includes a physical layer], and the second device [FIGS. 3 and 5A-5F; ¶0058-0059 and 0065, a combined system of “controller/processor 375” and memory 376] controlling layers that are higher than the layers controlled by the first device and that include the RRC layer [FIG. 3; ¶0058-0059, “controller/processor 375” implements layer 3 functionality higher than layer 1 and includes RRC layer] (see, Islam (US Prov.), pages 5 and 10-13).

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Xu et al (US Publication No. 2018/0279407) [¶0135]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469